Mailed :								 
In re Application of                          	:    DECISION ON
Teufel et al. 					:    PETITION			                    

Serial No. 15/379,807					:		          

Filed: December 15, 2016				:	          			
For: METHOD AND DEVICE FOR 
       PRODUCING FOOD PRODUCTS, IN
       PARTICULAR SLEEVELESS
       PRODUCTS OF A SPECIFIC FORM 


This is a decision on the PETITION FILED UNDER 37 CFR 1.144 filed on March 17, 2021 requesting reversal of the Requirement for Restriction and direct the Examiner to examine all pending claims in the Application.

The Examiner issued a restriction on April 17, 2018. 

I. Claims 1-15, drawn to a method, classified in A23L 13/60.

II. Claims 16-20, drawn to an apparatus, classified in A23P 30/00.

The Examiner determined that inventions I and II were related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the Examiner determined that the method can be practiced with a different apparatus such as one that does not have a forming device or ejection device.

Applicant elected Group I with traverse. In view of the prosecution history, the restriction requirement is currently between the elected Invention I, claims 1-4, 6, 10-14, and 21-26; and the non-elected Invention II, claims 16, 17, 19, and 20.

Applicants argue that the Office had failed to provide sufficient examples to support criterion (1) of MPEP § 806.05(e), noting that claims 8, 9, and 13 require a “forming device,” disputing the assertion that an apparatus that “does not have a forming device” could be used to practice the methods of Invention I. Additionally, Applicants assert that 

Citing MPEP § 808.02, to support an assertion of a search and/or examination
burden, the Office must provide an appropriate explanation as to why the alleged
inventions pose a significant search burden by showing (A) separate classification, (B) a
separate status in the art, or (C) a different field of search. Applicants submit that the Office has failed to show, by a preponderance of evidence, that any of these criteria were met.

While the Examiner suggested, “the apparatus can be used in a different manner such as one without the screen” (see page 2 of the NFOA mailed October 16, 2018), the assertion is not supported by the evidence of record, as claim 24 requires this element. Absent a screen, the Office has failed to provide details of a materially different method for the apparatus.

MPEP 806.05(e) states that process and apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process.

If applicant proves or provides convincing argument that there is no material difference, the burden is on the examiner to document another materially different process or apparatus or withdraw the requirement.

The Examiner has not shown that the process is materially different in view of the arguments set forth by the Applicants

DECISION

The petition is GRANTED.












The restriction requirement is withdrawn

/Timothy H. Meeks/
______________________

Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

MCCOY RUSSELL LLP1410 NW JOHNSON STREET, SUITE 201PORTLAND OR 97209